DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 

In Claim 1:
	“positioning mechanism” appears to be associated with either a recessed portion 18 of a surface 14 of table 10 [0025] or a protrusion portion 55, 174 upward from a base, (Figs. 5, 9; [0025, 0047, 0055]). 
	“shaping machine” (generic placeholder: “machine,” function: “shaping . . . configured to shape a first shaped object”), associated with structures described in paragraphs [0029-0054], including a nozzle and heater.
	“cutting machine” (generic placeholder: “machine,” function: “cutting . . . configured to cut the first shaped object”), associated with a rod-shaped member extending in the Z-direction, a flat end mill, a ball end mill [0057].
“mounting portion” (generic placeholder: “portion,” function: “mounting”), associated with a base plate, positioning mechanism (protrusion or recess), a movable portion 176 (part that protrudes upward by a spring, [0048]), and heating unit (heater) (Figs. 5, 8, 9; [0046-0049].
	“conveying machine” (generic placeholder: “machine,” function: “conveying . . . configured to convey the first table between the first shaping machine and the first cutting machine”). The term is not clearly associated with sufficient structure in the claims or the specification.
 	“control unit” (generic placeholder: “unit,” function: “control . . . configured to convey the first table between the first shaping machine and the first cutting machine” as well as control process steps), associated with a computer, including processor, storage, and I/O interface [0070].



“heating unit” (generic placeholder: “unit,” function: “heating . . . configured to be driven when the first positioning mechanism . . . .”), associated with a heater [0049]. 

In Claim 8: 
“inspection device” (generic placeholder: “device,” function: “inspection . . . configured to inspect the first shaped object cut by the first cutting machine”), associated with a camera and a computer with software [0066]
“polishing device” (generic placeholder: “device,” function: “polishing . . . configured to polish the first shaped object”), not clearly associated with sufficient structure.
“surface processing device” (generic placeholder: “device,” function: “surface processing . . . configured to perform a surface processing”), not clearly associated with sufficient structure.

In Claim 9:
	“positioning mechanism” appears to be associated with either a recessed portion 18 of a surface 14 of table 10 [0025] or a protrusion portion 18, 174 upward from a base, (Figs. 5, 9; [0025, 0047, 0055]).
	“shaping machine” (generic placeholder: “machine,” function: “shaping . . . configured to shape a first shaped object”), associated with structures described in paragraphs [0029-0054], including a nozzle and heater.
	“cutting machine” (generic placeholder: “machine,” function: “cutting . . . configured to cut the first shaped object”), associated with a rod-shaped member extending in the Z-direction, a flat end mill, a ball end mill [0057].


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
e.g. gear, drive, belt, wheels, rails), which can reasonably be used to convey a table.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 4 recites the limitation “heating unit to be driven.” The limitation is indefinite, because it is not clear what “driven” means in the context of a heating unit. The specification describes the heating unit as “driven” or “driving” [0049]; however, the specification does not describe what is meant by “driving” or “driven,” for example, with a drive or motor. The specification also describes the heating unit as a heater [0049]. Examiner considers the limitation “heat unit to be driven” to include the interpretation that a heater is switched on.
In Claim 8, claim limitation “polishing device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification describes the term “polishing device” only functionally -- “configured to polish . . .,” and does not describe sufficient structure [0125]. Examiner considers any structure capable of polishing (e.g. sandpaper, towel, wax, peening gun, stone) to meet the limitation.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

In Claim 8, claim limitation “surface processing device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification describes the term “surface processing device” only e.g. nozzle, roller, bath, electrodes), capable of performing functions of plating or painting.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claims 2-8 are rejected as depending from rejected Claim 1.
Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: Saito (JP 2019-031011) and Sato et al. (US 2010/0112225) are considered the closest prior art.
Regarding Claim 1, Saito (JP 2019-031011) teaches a three-dimensional shaping system comprising: a first table 50/ 150/ 250 (Figs. 1,4,5; [0011]); a first shaping machine (modeling machine 20/120/220, [0011]) configured to shape a first shaped object on the first table; a first cutting machine 30 [0011]; a conveying machine 60 configured to convey the first table between the first shaping machine and the first cutting machine (Figs. 1,4,5; “transfer machine” [0011]); and a control unit 70 capable of controlling the first shaping machine, the first cutting machine, and the conveying machine, wherein the control unit is configured to control the first shaping machine to execute a first shaping processing of shaping the first shaped object, control the conveying machine to execute a conveying processing of conveying the first table from the first shaping machine to the first cutting machine and control the first cutting machine to execute a 51 first cutting processing of cutting the first shaped object [0023, 0026, 0032, 0039, 0049, 0052].
JP’011 fails to teach a positioning mechanism, including a recess or protrusion. Sato et al. (US’225) teach first and second positioning mechanisms of a moving table for a tool (coating nozzle, analogous to a modeling nozzle of JP’011, [0052]), including a moving table with a plurality of 
The combination of JP’011 in view of US’225 fails to teach the recited “mounting portion,” which Applicant’s specification associates with a combination of all of a base portion 172, a positioning 13mechanism 174, a movable portion 176, and the heating unit 178 [0046] as required under 35 USC 112(f). See “Claim Interpretation” section above.
Claim 9 is allowed.
The following is an examiner’s statement of reasons for allowance: Claim 9 is allowed over the closest prior art of record. Saito (JP 2019-031011) and Sato et al. (US 2010/0112225) are considered the closest prior art.
Regarding Claim 9, JP’011 teaches a three-dimensional shaped object manufacturing method comprising:  shaping a shaped object on a table (modeling machine 20/120/220, [0011]); conveying the table from the shaping machine to a cutting machine (Fig. 1); [0020]; and cutting the shaped object on the conveyed table by the cutting machine [0031].
JP’011 fails to teach a positioning mechanism, including a recess or protrusion. Sato et al. (US’225) teach first and second positioning mechanisms of a moving table for a tool (coating nozzle, analogous to a modeling nozzle of JP’011, [0052]), including a moving table with a plurality of projections which engage with guide grooves [0047]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of JP’011 with a plurality of positioning mechanisms, including first through fifth and a control unit to control them, because US’225 suggests positioning mechanisms to position the table under a tool as needed. 
13mechanism 174, a movable portion 176, and the heating unit 178 [0046] as required under 35 USC 112(f). See “Claim Interpretation” section above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712